DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 17 November 2021.  The changes and remarks disclosed therein have been considered.
	Claims 1-20 are pending in the application.  Claims 4-5 and 11-12 are currently amended.  Claims 1, 8 and 15 are independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail from Ian Clouse on 30 December 2021.
The application has been amended as follows: 
	Claims 15-20 have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The record as a whole makes clear the reasons for allowability.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        12/31/2021